DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see the remarks the paragraph that joins pages 9 and 10, filed March 4, 2022, with respect to claims 1 and 40 where the prior art of record fails to teach or suggest a conditioner of a CMP apparatus where the driver and the lifter being connected to vertically non-overlapping portions of the connector such that the driver is tiltable with respect to the lifter have been fully considered and are persuasive.  Additionally, the limitations of claim 7 were rewritten in independent form where the conditioner of a CMP apparatus has an airbag mechanism that includes a first airbag block and second airbag block. As stated in the previous action (12/21/2021) the prior art of record fails to teach the airbag mechanism recited in claim 7 that includes a first airbag block and a second airbag block. Thus, the rejections recited in the action of 12/21/2021 have been withdrawn. 

Allowable Subject Matter
Claims 1-14, 27, 28, and 40-43 are allowed.

The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach or fairly suggest a conditioner of a chemical mechanism polishing (CMP) apparatus where the driver and the lifter being connected to vertically non-overlapping portions of the connector such that the driver is tiltable with respect to the lifter as recited in claims 1 and 40 of the present invention. Likewise, the prior art of record fails to teach or fairly suggest a conditioner of a CMP apparatus with the airbag mechanism that includes a first airbag block and a second airbag block as recited in claim 7 of the present invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Perlov et al (U 6,036,583) teaches a conditioner head with driver 84 and arm 62 see Fig. 4C.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYLVIA MACARTHUR whose telephone number is (571)272-1438. The examiner can normally be reached M-F 8:30-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYLVIA MACARTHUR/Primary Examiner, Art Unit 1716